Citation Nr: 9926790	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in December 1996.  A statement of the case was 
mailed to the veteran in February 1997.  The veteran's 
substantive appeal was received in March 1997.  The veteran 
testified before a hearing officer at the RO in September 
1997.

The Board notes that in a final rating action March 1995 
service connection for a skin disorder due to Agent Orange 
was denied.  The Board is considering the current issue 
without regard to the March 1995 issue as the RO did not 
consider entitlement to service connection on any basis 
except due to Agent Orange and the issue currently before the 
Board is a new issue.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed skin disorder and service.


CONCLUSION OF LAW

The claim of service connection for a skin disorder is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has skin disorder 
which originated during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his skin disorder 
had its onset during service, this assertion does not make 
the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

Although the veteran asserts that his skin disorder began in 
service, the service medical records showed that there were 
no complaints, findings, or diagnosis of a skin disorder in 
service.  Moreover, shortly after the veteran's discharge 
from service, he submitted a claim for service connection in 
January 1971 for shrapnel wounds, hearing loss, chronic 
bronchitis, scars, a nervous disorder, and an eye disability.  
The veteran did not include a claim for entitlement to 
service connection for a skin disorder at that time.  

The veteran was thereafter afforded several VA medical 
compensation and pension examinations to determine the 
current nature and extent of the his claimed disabilities.  
In February 1971, the veteran was afforded psychiatric and 
audiological examinations.  The examination reports were 
negative for any complaints, findings, or diagnoses of a skin 
disorder.  

In February 1993, the veteran was afforded another 
psychiatric examination.  The examiner diagnosed the veteran 
with PTSD, and listed his other medical conditions as angina 
pectoris, bronchitis, hemorrhoids, and hyperlipidemia.  There 
were no complaints, findings, or diagnoses of a skin 
disorder.

In September 1994, the veteran submitted a claim for 
entitlement to service connection for multiple disabilities, 
including a skin disorder, due to agent orange exposure in 
Vietnam.

In October 1994, the veteran was afforded VA neurological, 
heart, and general medical examinations in response to his 
claim based on agent orange exposure.  The veteran was also 
scheduled for a skin examination, but he failed to report.  
During the neurological examination the veteran complained of 
many skin rashes, cysts, and boils.  The examiner did not, 
however, note any objective findings of a skin disorder.  The 
examiner noted that the veteran's medical history included 
myocardial infarction in December 1991, followed by a cardiac 
catheterization in December 1991; Angioplasty in November 
1993; hypercholesterolemia and elevated triglycerides; and 
chronic bronchitis.  At the time of the examination, the 
veteran complained of angina pectoris, chronic substernal 
pain; chronic cough; and shortness of breath.  There were no 
complaints, findings, or diagnoses of a skin disorder.  The 
heart examination report was also negative for any 
complaints, findings, or diagnoses of a skin disorder.

In January 1985, the veteran was afforded a VA skin 
examination.  The veteran reported that he began noticing 
skin rashes while in the Army in 1969.  He reported that the 
outer layers of the skin would rot away and it would ooze 
plasma.  The veteran stated that he saw a doctor at a VA 
Medical Center in 1971, and the rashes have come and gone 
since then.  The veteran stated that the rash is productive 
of burning, itching, and is sometimes invisible.  The veteran 
had pimples on his back and red areas on his arm and legs.  
The examiner's objective findings included a few small moles 
that the veteran pointed out as pimples, a red blush area on 
his forearm where he may have rested on a table.  Otherwise, 
he complained of invisible rashes that itched.  The examiner 
indicated that there was no evidence of rash or skin disorder 
at that time.  

In September 1995, the veteran submitted outpatient treatment 
records in support of his claim for entitlement to service 
connection for a skin disorder.  These records include 
treatment reports from the Wilkes-Barre, Pennsylvania VA 
Medical Center dating from 1971 to 1995.  These records 
reflect that the veteran was treated in January 1982 for 
complaints of occasional rashes on his legs and thighs.  The 
Board notes that, chronologically, this appears to be the 
first skin treatment report of record since the veteran's 
discharge from service 11 years earlier.  As noted above, the 
veteran stated that he received treatment from a VA medical 
center in 1971, but he did not indicate what specific medical 
treatment was sought at that time.  The record indicates that 
the veteran received treatment in January 1971 for complaints 
of chest pain and cough.  There is no indication that the 
veteran was treated for a skin rash at that time.

The outpatient records indicate that he veteran was 
thereafter treated in February 1982 for an intermittent rash, 
diagnosed as dermatitis.  The cause was unknown and the 
veteran was treated with Lidex for itching.  The outpatient 
records indicate that the veteran was treated in September 
1992 for complaints of itching on his back, face, and arms 
with pimples on his body.  The veteran stated that these 
symptoms started approximately six months earlier.  The 
veteran was also treated in May 1993 for complaints of red 
spots on his forehead and itching on his arms.  In August 
1994, the veteran was treated for complaints of periodic skin 
rashes productive of redness and burning.  In June 1995, the 
veteran was treated for a complaint of a 2-3 day old rash on 
his feet which was productive of blotchy, itchy skin.  The 
veteran reported that he had been getting these rashes in 
Vietnam, but they were never documented.  The examiner 
assessed the veteran with possible jungle rot.

In a March 1996 rating decision, the RO again denied 
entitlement to service connection for a skin disorder based 
on an absence of any evidence showing the claimed skin 
disorder resulted from military service.

The veteran testified before a hearing officer at the RO in 
September 1997.  The veteran testified that he did not have 
any skin disorders prior to entering service.  The veteran 
testified that he first experienced problems with skin 
disorders was in service Vietnam in 1969.  At that time, the 
veteran stated that his rashes were productive of red 
blotches that oozed a clear liquid.  The veteran testified 
that he did not seek treatment for the rashes during service, 
but rather, "just lived with it."  The veteran stated that 
his skin disorder continued after his discharge from service.  
The veteran testified that according to the outpatient 
records, he first sought treatment for a skin disorder in 
1982.  The veteran produced photographs illustrating his 
current skin disorder.  The photographs showed red areas on 
various parts of the veteran's body, including his legs, 
stomach and arms.

In sum, the service medical records were negative for any 
complaints, findings, or diagnoses for a skin disorder.  The 
veteran's post-service medical records clearly show that the 
veteran's current skin disorder had its onset after the 
veteran's discharge from service.  There is no medical 
evidence showing that there is any relationship whatsoever 
between service and his currently diagnosed skin disorder.  
Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of a skin disorder and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for a skin disorder is 
not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for a skin disorder is denied as not well-
grounded.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

